DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 8-10, 12, 15-17, and 19 have been amended. Claims 6, 13, and 20 were canceled. Claims 1-5, 7-12, 14-19, and 21-23 remain pending and are ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, 14-19, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the limitation “sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based on the probability of an accident meeting the second risk threshold of the user.” The specification ([0053] and [0054]) discloses determining thresholds and calculating probabilities of an accidents. There is no disclosure of how the probability of an accident meeting the second risk threshold of the user would be implemented. As such, there is no indication in the specification that the inventors had possession of changing configuration of machine functionality based on the probability of an accident meeting the second risk threshold of the user.
Claims 2-5, 7, and 21 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Regarding Claim 8, the limitation “determining whether to expand machine functionality or limit machine functionality based on the probability of an accident and the second risk threshold for the machine.” The specification [0018] discloses “Machine functionality thresholds may limit or expand machine functionality dependent on the user factors (i.e., operator factors) and the environment factors;” while the specification ([0053] and [0054]) discloses determining thresholds and calculating probabilities of an accidents. There is no disclosure of how to expand or limit machine functionality based on both the probability of an accident and the second risk threshold for the machine. As such, there is no indication in the specification that the inventors had possession of expanding or limiting machine functionality based on the probability of an accident and the second risk threshold for the machine.
Claims 9-12, 14, and 22 depend upon claim 8, thus inherit its deficiencies and therefore are rejected as well.

Regarding Claim 15, the limitation “sending instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based on the probability of an accident meeting the second risk threshold.” The specification ([0053] and [0054]) discloses determining thresholds and calculating probabilities of an accidents. There is no disclosure of how the probability of an accident meeting the second risk threshold of the user would be implemented. As such, there is no indication in the specification that the inventors had possession of changing configuration of machine functionality based on the probability of an accident meeting the second risk threshold of the user.
Claims 16-19 and 23 depend upon claim 15, thus inherit its deficiencies and therefore are rejected as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 14-15, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (US20180349628A1 -hereinafter Bender) Kozloski et al. (US 2017/0147952 A1 -hereinafter Kozloski) in view of Chang et al. (US 20180177436 A1 -hereinafter Chang) in view of Stolbikov et al. (US 20190108742 A1 -hereinafter Stolbikov).
Regarding Claim 1, Bender teaches a method for a dynamic machine functionality, the method comprising:
training, by a machine learning module of a computing device, a machine learning model associated with a machine with inputs based on historic user data regarding operation sessions of the machine (see [0039]; Bender: “acuity assessment program 110 may analyze mental acuity data using machine learning algorithms applied to a particular user after a period of data collection. For example, to predict future user mental acuity based on historical mental acuity data, acuity assessment program 110 may use a time-series model to determine which times in the day and days of the week that an employee, such as a machine worker, operates with peak mental acuity.”), wherein the machine learning model is configured to generate user-specific base risk thresholds for triggering (see [0020]; Bender: “established baseline mental acuity may be defined by machine learning algorithms applied to a particular user after a period of data collection.” See [0013]; Bender: “Responsive to determining that the sensor data does indicate a change in mental acuity from the baseline, acuity assessment program 110 adjusts user permissions based on the level of mental acuity.”); 
continuously collecting, by the machine learning module of the computing device during operation of the machine by a user, user data related to the operation of the machine by the user and environment data related to environment conditions surrounding the machine (see [0015]; Bender: “Acuity assessment program 110 continues to run until acuity assessment program 110 analyzes the mental acuity data of a user of acuity assessment program 110”. See [0032]; Bender: “a higher risk of heat exhaustion indicated by the sensor data.”), wherein the user data and environment data measure variables in flux (see [0021]; Bender: “Client device 104 containing sensor array 106 may send a subsequent set of sensor data at regular intervals or irregular intervals.” That is, the sensor data measures variables constantly changing.), and 
continuously analyzing, by the machine learning module of the computing device during the operation of the machine by the user, the collected user data and environment data (see [0015]; Bender: “Acuity assessment program 110 continues to run until acuity assessment program 110 analyzes the mental acuity data of a user of acuity assessment program 110 using various methods to predict user mental acuity, such as applying predictive analytics to predict the mental acuity of a user.”); 
However, Bender does not explicitly teach:
… triggering automatic changes…;
wherein the machine is set at an initial configuration of machine functionality based on a base risk threshold of the user;
…determine a probability of an accident based on the variables;
automatically adjusting, by the computing device using the machine learning model, that the base risk threshold of the user to a second risk threshold of the user based on the analysis of the collected user data and environment data and stored rules; 
sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based on the probability of an accident meeting the second risk threshold of the user; and 
updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated user-specific base risk thresholds.  
Kozloski from the same or similar field of endeavor teaches:
… triggering automatic changes… (see [0044]; Kozloski: “At step 330, initiate a modification of the behavior of one or more workplace machines according to their respective contributions to the elevated risk. The modification can be and/or otherwise involve at least one of machine limits, controls, and stop signals. The modification is used to change the (normal) behavior of the machines. In an embodiment, the modification is initiated by a controller performing method 300. In another embodiment, the modification is self-initiated by the workplace machines whose behavior is to be modified.”);
wherein the machine is set at an initial configuration of machine functionality based on a base risk threshold of the user (see [0043]; Kozloski: "At step 325, identify all employees and equipment involved in the elevated risk." See [0036] and [0044]; Kozloski: "At step 330, initiate a modification of the behavior of one or more workplace machines according to their respective contributions to the elevated risk [based on the threshold]. The modification can be and/or otherwise involve at least one of machine limits, controls, and stop signals. The modification is used to change the (normal) behavior of the machines.");
…determine a probability of an accident based on the variables (see [0035]; Kozloski: “The elevated risk determiner 220D determines the existence of an elevated risk. In an embodiment, the determination is threshold based. For example, a subsequent risk (yet to occur) predicted by the Cognitive Whip is compared to a threshold, where the risk is deemed very probable (very likely to occur) when the subsequent risk meets or exceeds the threshold”);
sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based on the probability of an accident (see [0036]; Kozloski: “The controller 210A implements decisions made by the workplace machine manager 220E. The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of operations, where overcoming the resistance can be indicate of the underlying risk being resolved, and so forth. The preceding decisions are merely illustrative and, thus, one of ordinary skill in the art will contemplate these and various other decisions for controlling one or more workplace machines under the condition of elevated or probable risk, while maintaining the spirit of the present principles.”); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bender to include Kozloski’s features of triggering automatic change; wherein the machine is set at an initial configuration of machine functionality based on a base risk threshold of the user; determine a probability of an accident based on the variables; and sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based on the probability of an accident. Doing so would change or limit the behavior of the workplace machine in order to improve workplace accident avoidance. (Kozloski, [0004]- [0006])
However, it does not explicitly teach:
automatically adjusting, by the computing device using the machine learning model, that the base risk threshold of the user to a second risk threshold of the user based on the analysis of the collected user data and environment data and stored rules; 
sending, by the computing device, instructions … based on the probability of an accident meeting the second risk threshold of the user; and 
updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated user-specific base risk thresholds.  
Chang from the same or similar field of endeavor teaches:
automatically adjusting, by the computing device using the machine learning model, that the base risk threshold of the user (see [0096]; Chang: “The threshold and/or the measured vertical displacements can be normalized or otherwise adjusted to account for user height, age, and/or other factors.” See [0047]; Chang: “The risk analysis model 130 in one variation can be configured for processing logic, rules, conditions, or other suitable heuristics used in assessing risk.” See [0049]; Chang: “The risk analysis model 130 can additionally or alternatively integrate machine learning models that use statistical or data driven modeling to the measuring and classification of fall risk.”); 

updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated user-specific base risk thresholds (see [0124]; Chang: “Accordingly, the method may include receiving a fall event report and updating a machine learning model with mobility metrics associated with the fall event report.” See [0096]; Chang: “The threshold and/or the measured vertical displacements can be normalized or otherwise adjusted to account for user height, age, and/or other factors.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bender and Kozloski to include Chang’s features of automatically adjusting, by the computing device using the machine learning model, that the base risk threshold of the user based on the analysis of the collected user data and environment data and stored rules; sending, by the computing device, instructions  based on the probability of an accident meeting the second risk threshold of the user; and updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated user-specific base risk thresholds. Doing so would remote monitor for elderly fall prediction, detection, and prevention. (Chang, [0002])
However, it does not explicitly teach:
… that the base risk threshold of the user to a second risk threshold of the user;
sending, by the computing device, instructions … based on the probability of an accident meeting the second risk threshold of the user; 
Stolbikov from the same or similar field of endeavor teaches:
… that the base risk threshold of the user to a second risk threshold of the user (see [0114]; Stolbikov: “In certain embodiments, the second threshold is a different value than the first threshold.”);
sending, by the computing device, instructions … based on the probability of an accident meeting the second risk threshold of the user (see [0114]; Stolbikov: “If the second probability exceeds the second threshold, the method 700 initiates 740 an alarm response. Otherwise, if the second probability does not exceed the second threshold, the method 700 determines 745 whether predetermined amount of time has passed since the first probability exceeded the first threshold.”); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bender, Kozloski, and Chang to include Stolbikov’s features of the base risk threshold of the user to a second risk threshold of the user; and sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based on the probability of an accident meeting the second risk threshold of the user. Doing so would determining user risk using multiple data types in order to assess and identify the dangerous situations. (Stolbikov, [0002])

Regarding claim 7, the combination of Bender, Kozloski, Chang, and Stolbikov teaches all the limitations of claim 1 above, Kozloski teaches wherein the initial configuration of machine functionality includes more functions than the new configuration of machine functionality, and the new configuration of machine functionality lowers a risk of an incident with the machine. (see [0036]; Kozloski: "The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of operations, where overcoming the resistance can be indicate of the underlying risk being resolved, and so forth.") [Limiting the capabilities (operations) of one or more of the machines reads on 'includes restrictions on the machine functionality based on the collected plurality of data].

Regarding to Claim 14, the limitations in this claim is taught by the combination of Bender, Kozloski, Chang, and Stolbikov as discussed connection with claim 7.

Regarding claim 15, Bender teaches a computer program product for a dynamic machine functionality, comprising: 
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising (see [0041]; Bender: “Server computer 108 can include processor(s) 304, cache 314, memory 306…"): 
training, by a machine learning module, a machine learning model associated with a machine with inputs based on historic user data regarding operation sessions of the machine (see [0039]; Bender: “acuity assessment program 110 may analyze mental acuity data using machine learning algorithms applied to a particular user after a period of data collection. For example, to predict future user mental acuity based on historical mental acuity data, acuity assessment program 110 may use a time-series model to determine which times in the day and days of the week that an employee, such as a machine worker, operates with peak mental acuity.”), wherein the machine learning model is configured to generate user-specific base risk thresholds for triggering automatic changes between respective predetermined configurations of machine functionality (see [0020]; Bender: “established baseline mental acuity may be defined by machine learning algorithms applied to a particular user after a period of data collection.” See [0013]; Bender: “Responsive to determining that the sensor data does indicate a change in mental acuity from the baseline, acuity assessment program 110 adjusts user permissions based on the level of mental acuity.”); 
setting, by the machine learning module, a base risk threshold for the machine that is associated with a user that operates the machine, wherein the base risk threshold is an experience based threshold determined based on a user experience score; 
continuously collecting, by the machine learning module during operation of the machine by the user, user data related to the operation of the machine by the user and the environment data related to environment conditions surrounding the machine (see [0015]; Bender: “Acuity assessment program 110 continues to run until acuity assessment program 110 analyzes the mental acuity data of a user of acuity assessment program 110”. See [0032]; Bender: “a higher risk of heat exhaustion indicated by the sensor data.”), and 
continuously analyzing, by the machine learning module during the operation of the machine by the user, the collected user data and the environment data (see [0015]; Bender: “Acuity assessment program 110 continues to run until acuity assessment program 110 analyzes the mental acuity data of a user of acuity assessment program 110 using various methods to predict user mental acuity, such as applying predictive analytics to predict the mental acuity of a user.”); 
However, Bender does not explicitly teach:
… triggering automatic changes…;
wherein the machine is set at an initial configuration of machine functionality based on the base risk threshold;
…determine a probability of an accident;
automatically adjusting, by the machine learning module, the base risk threshold to a second risk threshold based on the analysis of the collected user data and the environment data; 
sending instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based on the probability of an accident meeting the second risk threshold; and 
updating, by the machine learning module, the machine learning model based on the user data, such that the machine learning model is configured to generate updated user-specific base risk thresholds.
Kozloski from the same or similar field of endeavor teaches:
… triggering automatic changes… (see [0044]; Kozloski: “At step 330, initiate a modification of the behavior of one or more workplace machines according to their respective contributions to the elevated risk. The modification can be and/or otherwise involve at least one of machine limits, controls, and stop signals. The modification is used to change the (normal) behavior of the machines. In an embodiment, the modification is initiated by a controller performing method 300. In another embodiment, the modification is self-initiated by the workplace machines whose behavior is to be modified.”);
wherein the machine is set at an initial configuration of machine functionality based on the base risk threshold of the user (see [0043]; Kozloski: "At step 325, identify all employees and equipment involved in the elevated risk." See [0036] and [0044]; Kozloski: "At step 330, initiate a modification of the behavior of one or more workplace machines according to their respective contributions to the elevated risk [based on the threshold]. The modification can be and/or otherwise involve at least one of machine limits, controls, and stop signals. The modification is used to change the (normal) behavior of the machines.");
…determine a probability of an accident (see [0035]; Kozloski: “The elevated risk determiner 220D determines the existence of an elevated risk. In an embodiment, the determination is threshold based. For example, a subsequent risk (yet to occur) predicted by the Cognitive Whip is compared to a threshold, where the risk is deemed very probable (very likely to occur) when the subsequent risk meets or exceeds the threshold”);
sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based on the probability of an accident (see [0036]; Kozloski: “The controller 210A implements decisions made by the workplace machine manager 220E. The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of operations, where overcoming the resistance can be indicate of the underlying risk being resolved, and so forth. The preceding decisions are merely illustrative and, thus, one of ordinary skill in the art will contemplate these and various other decisions for controlling one or more workplace machines under the condition of elevated or probable risk, while maintaining the spirit of the present principles.”); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bender to include Kozloski’s features of triggering automatic change; wherein the machine is set at an initial configuration of machine functionality based on the base risk threshold of the user; determine a probability of an accident; and sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based on the probability of an accident. Doing so would change or limit the behavior of the workplace machine in order to improve workplace accident avoidance. (Kozloski, [0004]- [0006])
However, it does not explicitly teach:
automatically adjusting, by the machine learning module, the base risk threshold to a second risk threshold based on the analysis of the collected user data and the environment data; 
sending instructions … based on the probability of an accident meeting the second risk threshold; and 
updating, by the machine learning module, the machine learning model based on the user data, such that the machine learning model is configured to generate updated user-specific base risk thresholds.
Chang from the same or similar field of endeavor teaches:
automatically adjusting, by the machine learning module, the base risk threshold (see [0096]; Chang: “The threshold and/or the measured vertical displacements can be normalized or otherwise adjusted to account for user height, age, and/or other factors.” See [0047]; Chang: “The risk analysis model 130 in one variation can be configured for processing logic, rules, conditions, or other suitable heuristics used in assessing risk.” See [0049]; Chang: “The risk analysis model 130 can additionally or alternatively integrate machine learning models that use statistical or data driven modeling to the measuring and classification of fall risk.”); 
updating, by the machine learning module, the machine learning model based on the user data, such that the machine learning model is configured to generate updated user-specific base risk thresholds (see [0124]; Chang: “Accordingly, the method may include receiving a fall event report and updating a machine learning model with mobility metrics associated with the fall event report.” See [0096]; Chang: “The threshold and/or the measured vertical displacements can be normalized or otherwise adjusted to account for user height, age, and/or other factors.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bender and Kozloski to include Chang’s features of automatically adjusting, by the computing device using the machine learning model, that the base risk threshold of the user based on the analysis of the collected user data and environment data and stored rules; sending instructions based on the probability of an accident meeting the second risk threshold of the user; and updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated user-specific base risk thresholds. Doing so would remote monitor for elderly fall prediction, detection, and prevention. (Chang, [0002])
However, it does not explicitly teach:
…the base risk threshold to a second risk threshold;
sending instructions … based on the probability of an accident meeting the second risk threshold; 
Stolbikov from the same or similar field of endeavor teaches:
…the base risk threshold to a second risk threshold (see [0114]; Stolbikov: “In certain embodiments, the second threshold is a different value than the first threshold.”);
sending instructions … based on the probability of an accident meeting the second risk threshold (see [0114]; Stolbikov: “If the second probability exceeds the second threshold, the method 700 initiates 740 an alarm response. Otherwise, if the second probability does not exceed the second threshold, the method 700 determines 745 whether predetermined amount of time has passed since the first probability exceeded the first threshold.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bender, Kozloski, and Chang to include Stolbikov’s features of the base risk threshold of the user to a second risk threshold of the user; and sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based on the probability of an accident meeting the second risk threshold of the user. Doing so would determining user risk using multiple data types in order to assess and identify the dangerous situations. (Stolbikov, [0002])

Regarding claim 21, the combination of Bender, Kozloski, Chang, and Stolbikov teaches all the limitations of claim 1 above, Kozloski teaches wherein the initial configuration of machine functionality includes fewer functions than the new configuration of machine functionality, such that the instructions cause the computer to increase the functions of the machine. (see 0048]; Kozloski: “At step 345, remove the modification to the workplace machines. In an embodiment, a person (user, supervisor, etc.) removes the modification. In another embodiment, a controller performing method 300 removes the modification. In yet another embodiment, the removal of the modification to the workplace machine(s) is self-initiated by the workplace machine(s).” Since this step remove the modification, the configuration of machine has all functionality.)

Regarding claim 23, the combination of Bender, Kozloski, Chang, and Stolbikov teaches all the limitations of claim 15 above, Kozloski teaches wherein the initial configuration of machine functionality includes fewer functions than the new configuration of machine functionality, such that the instructions cause the computer to increase the functions of the machine. (see 0048]; Kozloski: “At step 345, remove the modification to the workplace machines. In an embodiment, a person (user, supervisor, etc.) removes the modification. In another embodiment, a controller performing method 300 removes the modification. In yet another embodiment, the removal of the modification to the workplace machine(s) is self-initiated by the workplace machine(s).” Since this step remove the modification, the configuration of machine has all functionality.)

Claim(s) 2-3, 5,16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Kozloski in view of Chang in view of Stolbikov in view of Basavapatna et al. (US 2015/0106926 A 1-hereinafter Basavapatna) in view of Amigo et al. (US 2017/0109829 A1 –hereinafter Amigo)
Regarding claim 2, the combination of Bender, Kozloski, Chang, and Stolbikov teaches all the limitations of claim 1 above, Chang teaches further comprising:
assigning, by the computing device, a user experience score to the user (see [0105]; Chang: “The fall risk assessment can be a score relating to the risk of a fall based on a general health state, which may be more long-term health analysis.”), 
However, it does not teach:
 wherein the user experience score is determined based on the user's previously logged machine operation experience, wherein the user experience score is weighted based on logged hours operating a particular machine, a level of risk in operating the particular machine in high risk environmental conditions, how hazardous the particular machine is to operate and the level of the particular machine functionality that is available to the user.
Basavapatna from the same or similar field of endeavor teaches
wherein the user experience score is determined based on the user's previously logged machine operation experience (see [0051]; Basavapatna: "Thresholds can be defined for determining whether user behavior diverges in a meaningful or potentially threatening way from the behavioral profile 415 of the user 410." See [0030]; Basavapatna: "using assessment data 268, security statistics manager 272 can develop one or more behavioral profiles characterizing a user's typical or expected behavior or tendencies within the system based on an aggregation of data describing aspects of the user's previous behavior in the system. A composite risk profile or score (e.g., calculated in connection with risk calculator 278) can be generated or calculated for a user based on an aggregation of use- or type-specific user profiles."), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bender, Kozloski, Chang, and Stolbikov to include Basavapatna’s features of the user score is determined based on the user's previously logged machine operation experience. Doing so would determine whether the identified activities correlate with the particular behavioral profile to trigger a risk event relating to the particular user. (Basavapatna, paragraph [0012])
However, it does not explicitly teach:
wherein the user experience score is weighted based on logged hours operating a particular machine, a level of risk in operating the particular machine in high risk environmental conditions, how hazardous the particular machine is to operate and the level of the particular machine functionality that is available to the user.
Amigo from the same or similar field of endeavor teaches wherein the user experience score is weighted based on logged hours operating a particular machine (see [0083]; Amigo: “Sensor data is collected upon the detection of movement or activity, and may be compiled periodically to provide a movement/activity score or level. For example, sensor data may be compiled in a particular time interval, such as eight hours, to compute a movement score for that time interval.”), a level of risk in operating the particular machine in high risk environmental conditions (see [0034]; Amigo: “Insurance company 120 has a computer system 119 that includes application servers 102, load balancing proxy servers 103, data storage unit 104, business logic computer 122, and user interface module 105 to perform risk evaluation and underwriting based on the collected employee safety data.”), how hazardous the particular machine is to operate and the level of the particular machine functionality that is available to the user (see [0077]; Amigo: “Local computer 416 may also receive input from database 414, which stores static data regarding the employees 402, personal protective equipment 404, hazardous equipment 406, and hazardous areas 408, such as employee identity, employee access rights to certain areas, employee training level for certain tasks and equipment, and safety information on hazardous equipment 406 owned by customer 101.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bender, Kozloski, Chang, Stolbikov, and Basavapatna to include Amigo’s features of the set threshold is an experience based threshold determined based on a user score, and the plurality of data and the signals are continually collected and analyzed based on a time period, based on a frequency or based on a simultaneous analysis of real-time data from a physical risk biometric threshold. Doing so would improve risk evaluation to quickly identify dangerous scenarios, including environmental conditions, worker behaviors, use or lack of use of proper safety equipment, and interactions with dangerous machines, substances or areas. (Amigo, [0002] and [0006])

Regarding claim 3, the combination of Bender, Kozloski, Chang, and Stolbikov teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein the base threshold of the user is a default threshold.
Basavapatna from the same or similar field of endeavor teaches wherein the set threshold is a default threshold (see [0037]; Basavapatna: "Detection of this activity can cause a violation, risk event, or other events to be determined or triggered, either at the device 230 (e.g., using behavioral risk agent 215) or assessment system 225 receiving data reporting the activity, based for instance on this particular behavior being a violation of a pre-defined rule or threshold") [a pre-defined rule reads on 'default threshold].
The same motivation to combine Bender, Kozloski, Chang, Stolbikov, and Basavapatna set forth for Claim 2 equally applies to Claim 3.

Regarding claim 5, the combination of Bender, Kozloski, Chang, and Stolbikov teaches all the limitations of claim 1 above, Kozloski teaches wherein the user data and environmental data is collected using sensors, internet of things (IoT) devices, smart watches and wearable devices (see [0007]; Bender: “the flow and use of information essential to improving a user experience can benefit from the application of analytics to new categories of data, such as data from microphones, cameras, pressure sensors, gyroscopic sensors, and biometric sensors, identified using the expanded capabilities of modern client devices.”), However, it does not explicitly teach wherein the analyses determines the operation has an anomaly compared to a previous user machine operation experience.
Basavapatna from the same or similar field of endeavor teaches wherein the analyses determines the operation has an anomaly compared to a previous user machine operation experience. (see [0042]; Basavapatna: "a threshold-based trigger measuring a detected behavioral anomaly". See [0051]; Basavapatna: "Thresholds can be defined for determining whether user behavior diverges in a meaningful or potentially threatening way from the behavioral profile 415 of the user 410") [Therefore, the detected behavioral anomaly reads on 'determines the operation has an anomaly compared to a previous user machine operation experience'].
The same motivation to combine Bender, Kozloski, Chang, Stolbikov, and Basavapatna set forth for Claim 2 equally applies to Claim 5.

Regarding to Claim 16, the limitations in this claim is taught by the combination of Bender, Kozloski, Chang, Stolbikov, Basavapatna, and Amigo as discussed connection with claim 2.

Regarding to Claim 17, the limitations in this claim is taught by the combination of Bender, Kozloski, Chang, Stolbikov, and Basavapatna as discussed connection with claim 3.

Regarding to Claim 19, the limitations in this claim is taught by the combination of Bender, Kozloski, Chang, Stolbikov, and Basavapatna as discussed connection with claim 5.

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Kozloski in view of Chang in view of Stolbikov in view of Awiszus et al. (US 2017/0374436 A1 - hereinafter Awiszus).
Regarding claim 4, the combination of Bender, Kozloski, Chang, and Stolbikov teaches all the limitations of claim 1 above, Kozloski teaches wherein the user data includes a user stress level (see [0031]; Kozloski: "parameters can be indicative of stress, inattentiveness, sickness, or other employee state that can likely result in injury"), and 
However, it does not explicitly teach wherein the environment data includes a measurement of: temperature, humidity level, wind speed and visibility level.
Awiszus from the same or similar field of endeavor teaches wherein the environment data includes a measurement of: temperature, humidity level, wind speed and visibility level. (see [0032]; Awiszus: "PPEMS 6 (a personal protection equipment management system) may utilize the environmental data to aid generating alerts or other instructions for PPE and for performing predictive analytics, such as determining any correlations between certain environmental conditions (e.g., heat, humidity, visibility) with abnormal worker behavior or increased safety events. As such, PPEMS 6 may utilize current environmental conditions to aid prediction and avoidance of imminent safety events. Example environmental conditions that may be sensed by sensing devices 21 include but are not limited to temperature, humidity, presence of gas, pressure, visibility, wind, precipitation and the like").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bender, Kozloski, Chang, and Stolbikov to include Awiszus’s features of the plurality of data includes data relating to the environment wherein the data relating to the environment includes measuring a temperature, a humidity level, a wind speed and a visibility level. Doing so would predict and trigger alerts about an abnormal condition of worker behavior or an abnormal condition in the work environment to avoid potentially hazardous or harmful to health.


Regarding to Claim 18, the limitations in this claim is taught by the combination of Bender, Kozloski, Chang, Stolbikov, and Awiszus as discussed connection with claim 4.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (US20180349628A1 -hereinafter Bender) Kozloski et al. (US 2017/0147952 A1 -hereinafter Kozloski) in view of Chang et al. (US 20180177436 A1 -hereinafter Chang) in view of Smith et al. (US20200074383A1 -hereinafter Smith).
Regarding claim 8, Bender teaches a computer system for a dynamic machine functionality, comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories (see [0041]; Bender: “Server computer 108 can include processor(s) 304, cache 314, memory 306,…"), wherein the computer system is capable of performing a method comprising: 
training, by a machine learning module, a machine learning model associated with a machine with inputs based on historic user data regarding operation sessions of the machine (see [0039]; Bender: “acuity assessment program 110 may analyze mental acuity data using machine learning algorithms applied to a particular user after a period of data collection. For example, to predict future user mental acuity based on historical mental acuity data, acuity assessment program 110 may use a time-series model to determine which times in the day and days of the week that an employee, such as a machine worker, operates with peak mental acuity.”), wherein the machine learning model is configured to generate user-specific base risk thresholds for (see [0020]; Bender: “established baseline mental acuity may be defined by machine learning algorithms applied to a particular user after a period of data collection.” See [0013]; Bender: “Responsive to determining that the sensor data does indicate a change in mental acuity from the baseline, acuity assessment program 110 adjusts user permissions based on the level of mental acuity.”); 

continuously collecting, by the machine learning module during operation of the machine by the user, user data related to the operation of the machine by the user and environment data related to environment conditions surrounding the machine (see [0015]; Bender: “Acuity assessment program 110 continues to run until acuity assessment program 110 analyzes the mental acuity data of a user of acuity assessment program 110”. See [0032]; Bender: “a higher risk of heat exhaustion indicated by the sensor data.”), and 
continuously analyzing, by the machine learning module during the operation of the machine by the user, the collected user data and the environment data  (see [0015]; Bender: “Acuity assessment program 110 continues to run until acuity assessment program 110 analyzes the mental acuity data of a user of acuity assessment program 110 using various methods to predict user mental acuity, such as applying predictive analytics to predict the mental acuity of a user.”); 
However, Bender does not explicitly teach:
… triggering automatic changes…;
setting, by the machine learning module, a base risk threshold for the machine that is associated with a user that operates the machine, wherein the base risk threshold for the machine is an experience based threshold determined based on a user experience score;
wherein the machine is set at an initial configuration of machine functionality based on a base risk threshold of the user;
…determine a probability of an accident;
automatically adjusting, by the machine learning module using the machine learning model, the base risk threshold for the machine to a second risk threshold for the machine based on the analysis of the collected user data and the environment data; 
determining whether to expand machine functionality or limit machine functionality based on the probability of an accident and the second risk threshold for the machine; 
sending instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based on the determining whether to expand machine functionality or limit machine functionality; and 
updating, by the machine learning module, the machine learning model based on the user data, such that the machine learning model is configured to generate updated user-specific base risk thresholds.
Kozloski from the same or similar field of endeavor teaches:
… triggering automatic changes… (see [0044]; Kozloski: “At step 330, initiate a modification of the behavior of one or more workplace machines according to their respective contributions to the elevated risk. The modification can be and/or otherwise involve at least one of machine limits, controls, and stop signals. The modification is used to change the (normal) behavior of the machines. In an embodiment, the modification is initiated by a controller performing method 300. In another embodiment, the modification is self-initiated by the workplace machines whose behavior is to be modified.”);
setting, by the machine learning module, a base risk threshold for the machine (see [0035] and [0042]; Kozloski: "The elevated risk determiner 220D determines the existence of an elevated risk. A subsequent risk (yet to occur) predicted by the Cognitive Whip (a cognitive suite of workplace hygiene and injury predictors) is compared to a threshold") [Therefore, a threshold is set to determine the existence of an elevated risk of machines.] that is associated with a user that operates the machine (see [0028]; Kozloski: “Each of the workplace machines 290 has at least one employee 291 operating the same.” See [0050]; Kozloski: “At step 355, determine one of more areas of training for at least one employee in the set, responsive to the employee risk profile and machine use data for the at least one employee. In an embodiment, the one or more areas of training are determined so as to at least one of reduce a risk threshold and increase a skill level of the at least one employee.”), 
wherein the machine is set at an initial configuration of machine functionality based on a base risk threshold of the user (see [0043]; Kozloski: "At step 325, identify all employees and equipment involved in the elevated risk." See [0036] and [0044]; Kozloski: "At step 330, initiate a modification of the behavior of one or more workplace machines according to their respective contributions to the elevated risk [based on the threshold]. The modification can be and/or otherwise involve at least one of machine limits, controls, and stop signals. The modification is used to change the (normal) behavior of the machines.");
…determine a probability of an accident (see [0035]; Kozloski: “The elevated risk determiner 220D determines the existence of an elevated risk. In an embodiment, the determination is threshold based. For example, a subsequent risk (yet to occur) predicted by the Cognitive Whip is compared to a threshold, where the risk is deemed very probable (very likely to occur) when the subsequent risk meets or exceeds the threshold”);
sending instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based on the determining whether to expand machine functionality or limit machine functionality (see [0036]; Kozloski: “The controller 210A implements decisions made by the workplace machine manager 220E. The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of operations, where overcoming the resistance can be indicate of the underlying risk being resolved, and so forth. The preceding decisions are merely illustrative and, thus, one of ordinary skill in the art will contemplate these and various other decisions for controlling one or more workplace machines under the condition of elevated or probable risk, while maintaining the spirit of the present principles.”); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bender to include Kozloski’s features of triggering automatic changes; setting, by the machine learning module, a base risk threshold for the machine that is associated with a user that operates the machine, wherein the base risk threshold for the machine is an experience based threshold determined based on a user experience score; wherein the machine is set at an initial configuration of machine functionality based on a base risk threshold of the user; and determine a probability of an accident. Doing so would changes or limits the behavior of the workplace machine in order to improve workplace accident avoidance. (Kozloski, [0004]- [0006])
However, it does not explicitly teach:
automatically adjusting, by the machine learning module using the machine learning model, the base risk threshold for the machine to a second risk threshold for the machine based on the analysis of the collected user data and the environment data; 
determining whether to expand machine functionality or limit machine functionality based on the probability of an accident and the second risk threshold for the machine; 
updating, by the machine learning module, the machine learning model based on the user data, such that the machine learning model is configured to generate updated user-specific base risk thresholds.
Chang from the same or similar field of endeavor teaches:
automatically adjusting, by the machine learning module using the machine learning model, the base risk threshold for the machine (see [0096]; Chang: “The threshold and/or the measured vertical displacements can be normalized or otherwise adjusted to account for user height, age, and/or other factors.” See [0047]; Chang: “The risk analysis model 130 in one variation can be configured for processing logic, rules, conditions, or other suitable heuristics used in assessing risk.” See [0049]; Chang: “The risk analysis model 130 can additionally or alternatively integrate machine learning models that use statistical or data driven modeling to the measuring and classification of fall risk.”); 
updating, by the machine learning module, the machine learning model based on the user data, such that the machine learning model is configured to generate updated user-specific base risk thresholds (see [0124]; Chang: “Accordingly, the method may include receiving a fall event report and updating a machine learning model with mobility metrics associated with the fall event report.” See [0096]; Chang: “The threshold and/or the measured vertical displacements can be normalized or otherwise adjusted to account for user height, age, and/or other factors.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bender and Kozloski to include Chang’s features of automatically adjusting, by the computing device using the machine learning model, that the base risk threshold of the user based on the analysis of the collected user data and environment data and stored rules; sending, by the computing device, instructions  based on the probability of an accident meeting the second risk threshold of the user; and updating, by the machine learning module of the computing device, the machine learning model based on the user data, such that the machine learning model is configured to generate updated user-specific base risk thresholds. Doing so would remote monitor for elderly fall prediction, detection, and prevention. (Chang, [0002])
However, it does not explicitly teach:
… the base risk threshold of the user to a second risk threshold of the user;
determining whether to expand machine functionality or limit machine functionality based on the probability of an accident and the second risk threshold for the machine; 
Smith from the same or similar field of endeavor teaches:
… the base risk threshold of the user to a second risk threshold of the user (see [0045]; Smith: “Thus, for example, if a value associated with the risk factor determined for event A reaches a first threshold, the event may be highlighted on the map 206, and the user may access a graphical user interface like the graphical user interface 300, which may facilitate causing some action to be taken. However, if the value of the risk factor exceeds a second, higher threshold, one or more of the actions may be triggered automatically, to intervene even without the user's approval.”);
determining whether to expand machine functionality or limit machine functionality based on the probability of an accident (see [0024]; Smith: “the term “risk factor” may refer to a score, value, or other metric associated with a likelihood or probability of occurrence of an incident.” See [0025]; Smith: “the intervention component 126 may include functionality that controls one or more devices, e.g., the machines 104 and/or devices associated with the personnel 106, to mitigate risks.”) and the second risk threshold for the machine (see [0045]; Smith: “if the value of the risk factor exceeds a second, higher threshold, one or more of the actions may be triggered automatically, to intervene even without the user's approval.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bender, Kozloski, and Chang to include Smith’s features of the base risk threshold of the user to a second risk threshold of the user; and determining whether to expand machine functionality or limit machine functionality based on the probability of an accident and the second risk threshold for the machine. Doing so would identify incidents and/or intervene in such incidents through machine control in order to improve safety at the worksite. (Smith, [0002]-[0003])

Claim(s) 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Kozloski in view of Chang in view of Smith in view of Basavapatna in view of Amigo.
Regarding claim 9, the combination of Bender, Kozloski, Chang, and Smith teaches all the limitations of claim 8 above; however, it does not explicitly teach wherein the user experience score is determined based on the user's previously logged machine operation experience, wherein the user experience score is weighted based on logged hours operating a particular machine, a level of risk in operating the particular machine in high risk environmental conditions, how hazardous the particular machine is to operate and the level of the particular machine functionality that is available to the user.
Basavapatna from the same or similar field of endeavor teaches
wherein the user experience score is determined based on the user's previously logged machine operation experience (see [0051]; Basavapatna: "Thresholds can be defined for determining whether user behavior diverges in a meaningful or potentially threatening way from the behavioral profile 415 of the user 410." See [0030]; Basavapatna: "using assessment data 268, security statistics manager 272 can develop one or more behavioral profiles characterizing a user's typical or expected behavior or tendencies within the system based on an aggregation of data describing aspects of the user's previous behavior in the system. A composite risk profile or score (e.g., calculated in connection with risk calculator 278) can be generated or calculated for a user based on an aggregation of use- or type-specific user profiles."), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bender, Kozloski, Chang, and Smith to include Basavapatna’s features of the user score is determined based on the user's previously logged machine operation experience. Doing so would determine whether the identified activities correlate with the particular behavioral profile to trigger a risk event relating to the particular user. (Basavapatna, paragraph [0012])
However, it does not explicitly teach:
wherein the user experience score is weighted based on logged hours operating a particular machine, a level of risk in operating the particular machine in high risk environmental conditions, how hazardous the particular machine is to operate and the level of the particular machine functionality that is available to the user.
Amigo from the same or similar field of endeavor teaches wherein the user experience score is weighted based on logged hours operating a particular machine (see [0083]; Amigo: “Sensor data is collected upon the detection of movement or activity, and may be compiled periodically to provide a movement/activity score or level. For example, sensor data may be compiled in a particular time interval, such as eight hours, to compute a movement score for that time interval.”), a level of risk in operating the particular machine in high risk environmental conditions (see [0034]; Amigo: “Insurance company 120 has a computer system 119 that includes application servers 102, load balancing proxy servers 103, data storage unit 104, business logic computer 122, and user interface module 105 to perform risk evaluation and underwriting based on the collected employee safety data.”), how hazardous the particular machine is to operate and the level of the particular machine functionality that is available to the user (see [0077]; Amigo: “Local computer 416 may also receive input from database 414, which stores static data regarding the employees 402, personal protective equipment 404, hazardous equipment 406, and hazardous areas 408, such as employee identity, employee access rights to certain areas, employee training level for certain tasks and equipment, and safety information on hazardous equipment 406 owned by customer 101.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bender, Kozloski, Chang, Smith, and Basavapatna to include Amigo’s features of the set threshold is an experience based threshold determined based on a user score, and the plurality of data and the signals are continually collected and analyzed based on a time period, based on a frequency or based on a simultaneous analysis of real-time data from a physical risk biometric threshold. Doing so would improve risk evaluation to quickly identify dangerous scenarios, including environmental conditions, worker behaviors, use or lack of use of proper safety equipment, and interactions with dangerous machines, substances or areas. (Amigo, [0002] and [0006])

Regarding claim 10, the combination of Bender, Kozloski, Chang, and Smith teaches all the limitations of claim 8 above; however, it does not explicitly teach wherein the base risk threshold of the user is a default threshold.
Basavapatna from the same or similar field of endeavor teaches wherein the base risk threshold is a default threshold (see [0037]; Basavapatna: "Detection of this activity can cause a violation, risk event, or other events to be determined or triggered, either at the device 230 (e.g., using behavioral risk agent 215) or assessment system 225 receiving data reporting the activity, based for instance on this particular behavior being a violation of a pre-defined rule or threshold") [a pre-defined rule reads on 'default threshold].
The same motivation to combine Bender, Kozloski, Chang, Smith, and Basavapatna set forth for Claim 8 equally applies to Claim 10.

Regarding claim 12, the combination of Bender, Kozloski, Chang, and Stolbikov teaches all the limitations of claim 1 above, Bender teaches wherein the user data and environmental data is collected using sensors, internet of things (IoT) devices, smart watches and wearable devices (see [0007]; Bender: “the flow and use of information essential to improving a user experience can benefit from the application of analytics to new categories of data, such as data from microphones, cameras, pressure sensors, gyroscopic sensors, and biometric sensors, identified using the expanded capabilities of modern client devices.”), 
However, it does not explicitly teach wherein the continuously analyzing the collected user data and the environment data to determine the probability of an accident determines the operation of the machine has an anomaly compared to a previous user machine operation experience.
Kozloski further teaches wherein the continuously analyzing the collected user data and the environment data to determine the probability of an accident (see [0035]-[0036]; Kozloski: “The elevated risk determiner 220D determines the existence of an elevated risk. In an embodiment, the determination is threshold based. For example, a subsequent risk (yet to occur) predicted by the Cognitive Whip is compared to a threshold, where the risk is deemed very probable (very likely to occur) when the subsequent risk meets or exceeds the threshold.” See [0042]; Kozloski: “At step 320, determine whether or not an elevated risk exists, by determining whether a subsequent risk (that is, a risk yet to occur) predicted by the Cognitive WHIP meets or exceeds a threshold value. If so, then the method continues to step 325. Otherwise, the method returns to step 320.”) 
However, it does not explicitly teach … determines the operation of the machine has an anomaly compared to a previous user machine operation experience.
Basavapatna from the same or similar field of endeavor teaches … determines the operation of the machine has an anomaly compared to a previous user machine operation experience. (see [0042]; Basavapatna: "a threshold-based trigger measuring a detected behavioral anomaly". See [0051]; Basavapatna: "Thresholds can be defined for determining whether user behavior diverges in a meaningful or potentially threatening way from the behavioral profile 415 of the user 410") [Therefore, the detected behavioral anomaly reads on 'determines the operation has an anomaly compared to a previous user machine operation experience'].
The same motivation to combine Bender, Kozloski, Chang, Smith, and Basavapatna set forth for Claim 2 equally applies to Claim 5.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Kozloski in view of Chang in view of Smith in view of Awiszus.
Regarding claim 8, the combination of Bender, Kozloski, Chang, and Smith teaches all the limitations of claim 1 above, Kozloski teaches wherein the user data includes a user stress level (see [0031]; Kozloski: "parameters can be indicative of stress, inattentiveness, sickness, or other employee state that can likely result in injury"), and 
However, it does not explicitly teach wherein the environment data includes a measurement of: temperature, humidity level, wind speed and visibility level.
Awiszus from the same or similar field of endeavor teaches wherein the environment data includes a measurement of: temperature, humidity level, wind speed and visibility level. (see [0032]; Awiszus: "PPEMS 6 (a personal protection equipment management system) may utilize the environmental data to aid generating alerts or other instructions for PPE and for performing predictive analytics, such as determining any correlations between certain environmental conditions (e.g., heat, humidity, visibility) with abnormal worker behavior or increased safety events. As such, PPEMS 6 may utilize current environmental conditions to aid prediction and avoidance of imminent safety events. Example environmental conditions that may be sensed by sensing devices 21 include but are not limited to temperature, humidity, presence of gas, pressure, visibility, wind, precipitation and the like").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bender, Kozloski, Chang, and Smith to include Awiszus’s features of the plurality of data includes data relating to the environment wherein the data relating to the environment includes measuring a temperature, a humidity level, a wind speed and a visibility level. Doing so would predict and trigger alerts about an abnormal condition of worker behavior or an abnormal condition in the work environment to avoid potentially hazardous or harmful to health.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable overBender in view of Kozloski in view of Chang in view of Smith further in view of Krystek et al. (US 2020/0218271 A1– hereinafter Krystek).
Regarding claim 22, the combination of Bender, Kozloski, Chang, and Smith teaches all the limitations of claim 8 above, Kozloski teaches wherein: the initial configuration of machine functionality includes fewer functions than the new configuration of machine functionality, such that the instructions cause the computer to increase the functions of the machine see 0048]; Kozloski: “At step 345, remove the modification to the workplace machines. In an embodiment, a person (user, supervisor, etc.) removes the modification. In another embodiment, a controller performing method 300 removes the modification. In yet another embodiment, the removal of the modification to the workplace machine(s) is self-initiated by the workplace machine(s).” Since this step remove the modification, the configuration of machine has all functionality.); and 
the continuously analyzing utilizes an analysis tool selected from the group consisting of: (see [0033]),
neural networks to calculate probabilities (see [0032]; Kozloski teaches a Hidden Markov Model, a Markov Network), 
(see [0032]; Kozloski: “The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of operations, where overcoming the resistance can be indicate of the underlying risk being resolved, and so forth.”).
However, it does not explicitly teach:
linear classifiers to define independent factors, 
linear regression to identify weights, and 
decision tree classifiers…
Krystek from the same or similar field of endeavor teaches:
linear classifiers to define independent factors, (see [0085]; Krystek: “the machine learning component 460, as described herein, may be performed by a wide variety of methods or combinations of methods, such as supervised learning… Some non-limiting examples of supervised learning which may be used with the present technology include… linear classifiers …” See [0079]; Krystek: “The machine learning component 460 may learn the one or more contextual factors, the user profiles, reinforced feedback learning, the user experience satisfaction level, or a combination thereof.”)
linear regression to identify weights (see [0085]; Krystek: “the machine learning component 460, as described herein, may be performed by a wide variety of methods or combinations of methods, such as supervised learning… Some non-limiting examples of supervised learning which may be used with the present technology include… regression analysis … logistic regression…” See [0083]; Krystek: “The machine learning component 460 may assist with learning a cognitive state (e.g., a dynamic cognitive state) of the user and may be re-configured automatically in real-time by modifying one or more applied weights (e.g., weighted value) applied in a multi-level neural networks system and understanding each of the effects of physical state of the passenger.”), and 
decision tree classifiers…; (see [0085]; Krystek: “the machine learning component 460, as described herein, may be performed by a wide variety of methods or combinations of methods, such as supervised learning… Some non-limiting examples of supervised learning which may be used with the present technology include… decision trees … minimum message length (decision trees, decision graphs, etc.)…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bender, Kozloski, Chang and Smith to include Krystek’s features of linear classifiers to define independent factors, linear regression to identify weights, decision tree classifiers, and updating the experience based threshold. Doing so would provide situation-specific advice, insights, estimations, determinations, evaluations, calculations, and guidance in order to solve problems with a high degree of accuracy. (Krystek, [0022]-[0023])

Response to Arguments
Applicant’s arguments filed 09/12/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the fourth page of the remarks (numbered as page 12) which recites:
“Starting on page 3 of the Office Action, the Examiner rejected claim 1 over Bender in 
view of Kozloski and Fields. Without conceding to the Examiner's arguments, claim 1 has been amended to clarify that the machine learning model is configured to generate "user-specific base risk thresholds for triggering automatic changes between respective predetermined configurations of machine functionality." Emphasis added.”

The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, Bender [0013] discloses “Responsive to determining that the sensor data does indicate a change in mental acuity from the baseline, acuity assessment program 110 adjusts user permissions based on the level of mental acuity” while Kozloski [0044] discloses “In an embodiment, the modification is initiated by a controller performing method 300. In another embodiment, the modification is self-initiated by the workplace machines whose behavior is to be modified.” Therefore, the combination of Bender and Kozloski read on the limitation. 

With respect to applicant’s argument located within the fourth page of the remarks (numbered as page 12) which recites:
“On page 3 of the Office Action, the Examiner equated the baseline mental acuity of 
Bender with the claimed "base threshold." However, a baseline mental acuity in Bender is not a risk threshold "for triggering automatic changes between respective predetermined configurations of machine functionality," as now claimed. The mental acuity baseline of Bender is not a risk threshold. Instead, Bender teaches adjusting user permissions when "sensor data indicates a change in mental acuity from the baseline [baseline mental acuity]." Annotations added. See paragraph 0028 of Bender, for example. ”

The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, Bender [0028] discloses “Based on the sensor data, acuity assessment program 110 may adjust user permissions to restrict the employee from accessing any heavy machinery” while Bender [0036] discloses “Acuity assessment program 110 may block user access to restricted facilities based on user access permissions, such as facilities containing higher risks of injury or confidential information.”. Since the system adjust user permissions that containing higher risks of injury using the baseline mental acuity of Bender, the baseline mental acuity of Bender reads on ‘the risk threshold’. The claims as presently presented do not preclude this interpretation.

With respect to applicant’s argument located within the fourth and fifth pages of the remarks (numbered as pages 12-13) which recites:
“Moreover, if the baseline mental acuity in Bender is considered to be the "second risk threshold of the user", there is no apparent reason for one of ordinary skill in the art to modify the computer of Bender to send instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based the probability of an accident meeting the baseline mental acuity (alleged second risk threshold of the user), instead of adjusting permissions when mental acuity changes from the baseline mental acuity, as taught in Bender.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, Bender [0020] discloses “established baseline mental acuity may be defined by machine learning algorithms applied to a particular user after a period of data collection” while Stolbikov [0114] discloses “If the second probability exceeds the second threshold, the method 700 initiates 740 an alarm response.” 

With respect to applicant’s argument located within the fourth and fifth pages of the remarks (numbered as pages 12-13) which recites:
“While Kozloski teaches that the determination of the "existence of an elevated risk...is threshold based," Kozloski does not teach or suggest user-specific risk thresholds generated or adjusted by a machine learning model as claimed.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, Kozloski: "At step 330, initiate a modification of the behavior of one or more workplace machines according to their respective contributions to the elevated risk [based on the threshold]. The modification can be and/or otherwise involve at least one of machine limits, controls, and stop signals.” Bender [0020] discloses “established baseline mental acuity may be defined by machine learning algorithms applied to a particular user after a period of data collection;” and Bender [0039] discloses “acuity assessment program 110 may analyze mental acuity data using machine learning algorithms applied to a particular user after a period of data collection.” Moreover, new references, namely Chang and Stolbikov, have been relied upon to reject the limitations incorporated in the amendment. Therefore, the combination of Bender, Kozloski, Chang, and Stolbikov teach the limitations.

With respect to applicant’s argument located within the fifth page of the remarks (numbered as page 13) which recites:
“Based on the above, the applied art does not teach or suggest every limitation of claim 1 including: "automatically adjusting, by the computing device using the machine learning model, the base risk threshold of the user to a second risk threshold of the user based on the analysis of the collected user data and environment data and stored rules; sending, by the computing device, instructions to cause a computer to change the initial configuration of machine functionality to a new configuration of machine functionality during the operation of the machine by the user based on the probability of an accident meeting the second risk threshold of the user.”

Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. New references, namely Chang, Stolbikov, and Smith, has been relied upon to reject the limitations incorporated in the amendment.

For similar as those presented above with respect to independent claim 1, claims 8 and 15 are rejected in view of the cited references.

Dependent claims 2-5, 7, 9-12, 14, 16-19, 21-23 depend directly, or indirectly, from independent claims 1, 8, and 15. The rejections to these claims are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DiMaggio (US20190258807A1) discloses automatically adjust an attribute or configuration (e.g., physical configuration) of a device based on a security vulnerability score.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117